NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                    No. 12-4056
                                    ___________

                                RAJESH ADHIKARI,
                                          Petitioner

                                          v.

                ATTORNEY GENERAL OF THE UNITED STATES,
                                               Respondent

                     ____________________________________

                      On Petition for Review of an Order of the
                           Board of Immigration Appeals
                            (Agency No. A087-567-743)
                    Immigration Judge: Honorable Annie S. Garcy
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  April 10, 2013
                 Before: FISHER, GARTH and ROTH, Circuit Judges

                            (Opinion filed: April 11, 2013)
                                     _________

                                      OPINION
                                      _________

PER CURIAM

      Rajesh Adhikari, a citizen of Nepal, seeks review of a Board of Immigration

Appeals (BIA) decision denying his applications for relief from removal. We will deny
his petition for review. 1

       We agree with the BIA that Adhikari failed to demonstrate “a requisite nexus”

between his claim and a statutory ground for asylum and withholding-of-removal relief.

See Administrative Record (A.R.) 3 (citing 8 U.S.C. § 1158(b)(1)(B)(i)); see also 8

U.S.C. § 1231(b)(3)(A). Under the REAL ID Act, which applies to Adhikari’s case, “the

applicant must establish that race, religion, nationality, membership in a particular social

group, or political opinion was or will be at least one central reason for persecuting” him.

8 U.S.C. § 1158(b)(1)(B)(i); see also Li v. Att’y Gen., 633 F.3d 136, 142 n.4 (3d Cir.

2011). Adhikari claimed, but did not show, that he was targeted for robbery and

extortion based on his membership in a particular social group and his political opinion.

       Assuming, without deciding, that Adhikari articulated a cognizable social group of

“substantial businessmen of means” under the statute, see Gomez-Zuluaga v. Att’y Gen.,

527 F.3d 330, 345 n.10 (3d Cir. 2008), the record does not compel the conclusion that he

suffered mistreatment because of his membership in that group. Furthermore, although

Adhikari explained that his assailants identified themselves as members of the Young

Communist League and demanded money “from [his] business in order to develop” their


1
 We have jurisdiction under 8 U.S.C. § 1252(a), reviewing the BIA’s disposition, as well
as the Immigration Judge’s decision to the extent the BIA deferred to it. See Roye v.
Att’y Gen., 693 F.3d 333, 339 (3d Cir. 2012). Agency determinations of fact are upheld
“unless any reasonable adjudicator would be compelled to conclude to the contrary”
based on the evidentiary record. 8 U.S.C. § 1252(b)(4)(B); accord Garcia v. Att’y Gen.,
665 F.3d 496, 498 n.1 (3d Cir. 2011). Because we write primarily for the parties, we will
describe the facts only as they directly relate to our decision.

                                              2
political organization, see A.R. 102–03, the assailants gave no indication that they were

singling him out on any protected basis, whether social or political. Cf. INS v. Elias-

Zacarias, 502 U.S. 478, 482 (1992) (“The ordinary meaning of the phrase ‘persecution on

account of . . . political opinion’ in [8 U.S.C. § 1101](a)(42) is persecution on account of

the victim’s political opinion, not the persecutor’s.”). Criminal activity and civil strife,

while unfortunate, do not always implicate a protected ground under the Act. 2 See, e.g.,

Gormley v. Ashcroft, 364 F.3d 1172, 1177 (9th Cir. 2004). In short, the BIA did not err

in denying Adhikari’s asylum and withholding claims. 3

       Adhikari also contends that the BIA applied the wrong standard in deciding his

Convention Against Torture (CAT) claim. We do not detect any infirmity in the BIA’s

CAT analysis; simply put, the record does not compel the conclusion that it is more likely

than not that Adhikari will be tortured if returned to Nepal. See Roye, 693 F.3d at 341.

       For the foregoing reasons, we will deny the petition for review.




2
  Although Adhikari contends that evidence in the record supports his claims, “[w]here
the record supports plausible but conflicting inferences in an immigration case, the
[agency’s] choice between those inferences is, a fortiori, supported by substantial
evidence.” Lopez de Hincapie v. Gonzales, 494 F.3d 213, 219 (1st Cir. 2007).
3
  We do not think that the BIA held Adhikari “to an overly strict standard.” Pet’r Br. 25.
Extortion that is, in part, politically motivated or is designed to enrich a political entity
does not, under the reasoning of Elias-Zacarias, suffice to show that the targets of the
extortion were selected on political or social-group grounds. See Elias-Zacarias, 502 U.S
at 482.
                                               3